PER CURIAM:
Claimant sues for $205.54 for damages to his 1980 Chevrolet when it struck a low lying branch on Lucado Street in Charleston, West Virginia. The retractable antenna was broken and had to be replaced. Respondent’s witness, Albert L. Fleshman, Jr., an employee of the Department of Highways, testified that Lucado- Street has been owned and maintained by the City of Charleston since 1959.
The Court cannot conclude from the evidence that the accident was caused by negligence on the part of the respondent and therefore, denies the claim.
Claim disallowed.